IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


N.W.M. AND E.M., MINORS, THROUGH               : No. 67 EAL 2022
THEIR PARENTS AND NATURAL                      :
GUARDIANS, J.M., N.M., AND J.A.M.,             :
                                               : Petition for Allowance of Appeal
                    Respondents                : from the Order of the Superior Court
                                               :
                                               :
             v.                                :
                                               :
                                               :
PATRICE LANGENBACH AND DEFENDER                :
ASSOCIATION OF PHILADELPHIA,                   :
                                               :
                    Petitioners                :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioners are:


      a.    Whether quasi-judicial immunity applies to a guardian ad litem is an issue
            of first impression and implicates a matter of public importance that requires
            prompt and definitive resolution by this Court.

      b.    This Court’s exercise of its discretionary jurisdiction is necessary because
            the Superior Court egregiously departed from accepted judicial practices
            when it concluded that Pennsylvania’s intermediate courts are without
            authority to pass on questions involving policy considerations.